WHITE, Judge.
This is an appeal from a final judgment in the sum of $893.95 rendered in the Court of Record for Broward County against the appellant as defendant in an action on an alleged written contract for materials and labor furnished by the plaintiff-appellee. The defendant pleaded non est factum, and on this issue trial was had before the court without a jury. The sole question on appeal therefore is whether or not the evidence was sufficient to establish the written instrument as the true contract of the parties.
Plaintiff’s Exhibit No. 1 was admitted in evidence by the trial court as the contract in question. It was signed on behalf of the plaintiff corporation and purportedly bore the acceptance signature of the defendant “Lee Byrd, partner”. There is some supporting testimony indicating that this was in fact the signature of one of the defendant copartners.
After adducing evidence to establish the balance of the amount due on account, plaintiff concluded its case. The defendant offered no testimony whatsoever, whereupon the court entered judgment against it. It is the contention of the defendant, as appellant here, that the plaintiff’s testimony standing alone was insufficient to establish the verity of the written instrument as the true contract of the parties.
We have thoroughly examined the record on appeal and find that the evidence adduced by the plaintiff established a prima facie case against the defendant, making *it incumbent upon the defendant to go forward with opposing evidence, if any, or to suffer adverse judgment. See 20 Am.Jur., Evidence, Sections 133, 148; 13 Fla.Jur., Evidence, Section 64.
Affirmed.
SHANNON, C. J., and SMITH, J., concur.